In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of Spring Valley, dated December 15, 1977, approving the subdivision plat for the property of G & G Park Partnership, the petitioners appeal from a judgment of the Supreme Court, Rockland County, entered July 12, 1978, which, inter alia, dismissed the petition. Judgment affirmed, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs. Although the statute (General Municipal Law, § 239-n) requires that a local planning board state in its resolution its reasons for acting contrary to a disapproval of a subdivision plat by a county planning agency, we consider that the statute was substantially complied with by the recital in the minutes of the respondent planning board, following the adoption of the resolution approving the subdivision plat, that the statements of two of the members of the planning board were attached and made a part of the record (cf. Matter of *604Weinstein v Nicosia, 32 Misc 2d 246, 250, affd 18 AD2d 881). In effect, those statements constituted the reasons for the action of the planning board contrary to the recommendation of the county planning agency. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.